DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 03/03/2022 has been entered and considered. Upon entering claims 1, 2, 4, 8, 9, and 11 have been amended.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments filed 03/03/2022 have been fully considered and are persuasive. The rejection of claims 1 and 8 have been withdrawn.
Allowable Subject Matter
5.	Claims 1-16 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…wherein the PFC circuit includes two T-type converters, and each of the T-type converters includes four switching tubes, wherein the method comprises: converting AC input voltage into a positive bus voltage across a first capacitor and a negative bus voltage across a second capacitor that is connected in series with the first capacitor when the UPS apparatus is operated under a normal supply mode; and controlling conduction states of the switching tubes of the T-type converters to balance the positive bus voltage and the negative bus voltage when the UPS apparatus is operated under a battery supply mode; wherein the PFC circuit further includes a first inductor and a second inductor, wherein one end of the first inductor is electrically coupled to one of the T-type converters and the other end of the first inductor receives the AC input voltage, wherein one end of the second inductor is electrically coupled to the other one of the T-type converters and the other end of the second inductor receives the AC input voltage.”
	Regarding claim 8 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…wherein the PFC circuit includes two T-type converters, and each of the T-type converters includes four switching tubes, wherein the method comprises: converting, by the PFC circuit, AC input voltage into a positive bus voltage across a first capacitor and a negative bus voltage across a second capacitor that is connected in series with the first capacitor and converting, by the inverter circuit, the positive bus voltage and the negative bus voltage into AC output voltage when the UPS apparatus is operated under a normal supply mode; converting, by the DC-DC converting circuit, DC input voltage into the positive bus voltage and the negative bus voltage and converting, by the inverter circuit, the positive bus voltage and the negative bus voltage into the AC output voltage when the UPS apparatus is operated under a battery supply mode; and controlling conduction states of the switching tubes of the T-type converters to balance the positive bus voltage and the negative bus voltage when the UPS apparatus is operated under the battery supply mode; wherein the PFC circuit further includes a first inductor and a second inductor, wherein one end of the first inductor is electrically coupled to one of the T-type converters and the other end of the first inductor receives the AC input voltage, wherein one end of the second inductor is electrically coupled to the other one of the T-type converters and the other end of the second inductor receives the AC input voltage.”
7.	Claims 2-7 and 9-16 are dependent claims.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836